            Case: 1:18-cv-01532 Document #: 44-4 Filed: 06/05/20 Page 1 of 5 PageID #:759


James Vlahakis

From:                               James Vlahakis
Sent:                               Friday, October 25, 2019 5:16 PM
To:                                 Schultz, David
Cc:                                 Weller, Jennifer
Subject:                            Re: Ruyyashi v. Midland


Good evening David,

I hope all is well. I don’t think either of you read my email correctly. I’ve been down this road enough times with defense
counsel. All I’m saying is please put a minimal amount of work relative to gathering the debt sale/purchase agreements
during this short period of time that this case will be stayed. You will save your client a lot of money if you did, rather
than take approach (a), which would involve you emailing me the terms and conditions (at some point in time) and
saying “MCM ‘steps into the shoes of the creditor’ and invokes arbitration“. Approach (a) is a lazy approach, and if you
submitted an affidavit in support and a full blown memorandum of law with making that base argument, it would get
rightly denied. We all know you’re required to do more than that.

Approach (b) would be would involve you emailing me the debt purchase agreement in combination with the
application in terms and conditions. If the debt purchase/sale
 documents clearly convey the right to enforce arbitration, it would save your client money to take this approach. Put
another way, if you lose at the circuit court level, on 1692f(8) or what you termed at oral argument a “visual
overshadowing“ claim relative to placing the safe harbor language just above the “pay stub” in accordance with your
reading of the CFPB’s Notice of Proposed Rule Making, wouldn’t it advance MCM’s position to let us know whether
there is an arguably enforceable arbitration clause?

Approach (c) would involve you asking MCM for the terms and conditions and if there is no arb agreement to cover this
case, that would be helpful for all of us to know.

Jennifer has learned well to rely on my long advocated fallback position of citing to FRCP 1. It also applies to support my
approach above and below. And while we have agreed to stay the case, we don’t necessarily have to agree to stick our
heads in the sand and not ask around and see if this case contains an arbitration clause worth fighting over or none at
all.

We both know the cases where Midland has won and lost motions to compel arbitration. Where this particular creditor
may stand against this body of law is currently unknown.

Long story short, it would behoove your client for all of us to learn whether this creditor has enforceable arbitration
clause. I
Can’t force you to do anything you don’t want to do, but if the the circuit court reverses the District Court, I will hit the
ground running on all of these cases.

Have a nice weekend,

James

James C. Vlahakis
Senior Counsel
Atlas Consumer Law – a division of Sulaiman Law Group, Ltd.
2500 Highland Avenue
                                                               1
          Case: 1:18-cv-01532 Document #: 44-4 Filed: 06/05/20 Page 2 of 5 PageID #:760

Suite 200
Lombard, IL 60148
Phone (630) 575 ‐ 8181 x 115
Direct: (630) 581‐5456
Fax (630) 575 ‐ 8188
Firm Website: Atlasconsumerlaw.com
Email: jvlahakis@sulaimanlaw.com



       On Oct 25, 2019, at 4:52 PM, Schultz, David <dschultz@hinshawlaw.com> wrote:


       Perhaps some day you can explain to us and the court how you and your clients agreed to a stay and
       then claimed somehow that despite the agreed stay the parties should litigate the arbitration right and
       failing to do so would somehow act as a waiver.

       David Schultz
       Capital Partner
       Hinshaw & Culbertson LLP
       151 North Franklin Street, Suite 2500, Chicago, IL 60606
       Tel: 312-704-3527 | Fax: 312-704-3001
       dschultz@hinshawlaw.com | hinshawlaw.com | vCard


       <image002.jpg>


       ACA Int'l's 2017 Judicial Advocacy Award Recipient


       From: James Vlahakis <jvlahakis@sulaimanlaw.com>
       Sent: Friday, October 25, 2019 1:40 PM
       To: Weller, Jennifer <jweller@hinshawlaw.com>
       Cc: Schultz, David <dschultz@hinshawlaw.com>
       Subject: RE: Ruyyashi v. Midland


       *** External email ***

       Hello

       I respectfully disagree. If there’s an enforceable arb agreement by and through the terms of debt
       purchase agreements, it should be in your hands by now.

       Having said that, this is all hypothetical back and forth positioning until the court rules. Have a good
       day.

       ‐JCV

       From: Weller, Jennifer <jweller@hinshawlaw.com>
       Sent: Friday, October 25, 2019 1:17 PM
       To: James Vlahakis <jvlahakis@sulaimanlaw.com>
                                                            2
    Case: 1:18-cv-01532 Document #: 44-4 Filed: 06/05/20 Page 3 of 5 PageID #:761

Cc: Schultz, David <dschultz@hinshawlaw.com>
Subject: RE: Ruyyashi v. Midland

Hi
In response to your below email MCM reserves and does not waive any rights it has to compel
arbitration.
These matters are stayed by agreement and for purposes of judicial economy.
It does not make sense for us to file motions to compel arbitration while the cases are stayed. FRCP 1.
Your claim that we should invoke arbitration ASAP is inconsistent with your agreement to stay these
cases.
After all if Preston is affirmed it will change which claims are still viable, if any, in these matters.
If Preston is reversed the cases will pick up where we left off prior to the filing of the motions to stay.



Jennifer Weller
Hinshaw & Culbertson LLP
151 North Franklin Street, Suite 2500, Chicago, IL, 60606
Tel: 312-704-3025 | Fax: 312-704-3001
jweller@hinshawlaw.com | hinshawlaw.com

<image004.jpg>

*Please note our new address



From: James Vlahakis <jvlahakis@sulaimanlaw.com>
Sent: Monday, October 14, 2019 12:31 PM
To: Weller, Jennifer <jweller@hinshawlaw.com>
Subject: Re: Ruyyashi v. Midland


*** External email ***

Fine with me. Since each case relates to different form letter which may also violate the FDCPA
independently or in conjunction with the corresponding envelopes, you may want to ask MCM to
provide you with authority to make settlement offers. If the 7th circuit reverses Judge Ellis it may prove
difficult for us to settle. Further notwithstanding the stays in place or soon to be ordered, we expect
MCM to promptly invoke arbitration ASAP. Put another way, from our clients point of view, the clock
has been and is still running for MCM to invoke arbitration.

Thanks.

James C. Vlahakis
Senior Counsel
Atlas Consumer Law – a division of Sulaiman Law Group, Ltd.
2500 Highland Avenue
Suite 200
Lombard, IL 60148
Phone (630) 575 ‐ 8181 x 115
Direct: (630) 581‐5456



                                                      3
   Case: 1:18-cv-01532 Document #: 44-4 Filed: 06/05/20 Page 4 of 5 PageID #:762

Fax (630) 575 ‐ 8188
Firm Website: Atlasconsumerlaw.com
Email: jvlahakis@sulaimanlaw.com




       On Oct 14, 2019, at 1:22 PM, Weller, Jennifer <jweller@hinshawlaw.com> wrote:


       Hi
       We were retained on this one. Since it also has Preston claims I have prepared a joint
       motion to stay.
       Let me know if you agree to the attached motion and we will get it on file.
       I am thinking NOM for 10‐22 at 9:15



       Jennifer Weller
       Hinshaw & Culbertson LLP
       151 North Franklin Street, Suite 2500, Chicago, IL, 60606
       Tel: 312-704-3025 | Fax: 312-704-3001
       jweller@hinshawlaw.com | hinshawlaw.com
       <image001.jpg>

       *Please note our new address




       Hinshaw & Culbertson LLP is an Illinois registered limited liability partnership that has
       elected to be governed by the Illinois Uniform Partnership Act (1997).

       The contents of this e‐mail message and any attachments are intended solely for the
       addressee(s) named in this message. This communication is intended to be and to
       remain confidential and may be subject to applicable attorney/client and/or work
       product privileges. If you are not the intended recipient of this message, or if this
       message has been addressed to you in error, please immediately alert the sender by
       reply e‐mail and then delete this message and its attachments. Do not deliver, distribute
       or copy this message and/or any attachments and if you are not the intended recipient,
       do not disclose the contents or take any action in reliance upon the information
       contained in this communication or any attachments.
       <Buthaina Ruyyashi Joint Motion to Stay Case_Pleading.DOCX>



Hinshaw & Culbertson LLP is an Illinois registered limited liability partnership that has elected
to be governed by the Illinois Uniform Partnership Act (1997).

The contents of this e-mail message and any attachments are intended solely for the addressee(s)
named in this message. This communication is intended to be and to remain confidential and
may be subject to applicable attorney/client and/or work product privileges. If you are not the
intended recipient of this message, or if this message has been addressed to you in error, please
                                                    4
   Case: 1:18-cv-01532 Document #: 44-4 Filed: 06/05/20 Page 5 of 5 PageID #:763

immediately alert the sender by reply e-mail and then delete this message and its attachments. Do
not deliver, distribute or copy this message and/or any attachments and if you are not the
intended recipient, do not disclose the contents or take any action in reliance upon the
information contained in this communication or any attachments.


Hinshaw & Culbertson LLP is an Illinois registered limited liability partnership that has elected
to be governed by the Illinois Uniform Partnership Act (1997).

The contents of this e-mail message and any attachments are intended solely for the addressee(s)
named in this message. This communication is intended to be and to remain confidential and
may be subject to applicable attorney/client and/or work product privileges. If you are not the
intended recipient of this message, or if this message has been addressed to you in error, please
immediately alert the sender by reply e-mail and then delete this message and its attachments. Do
not deliver, distribute or copy this message and/or any attachments and if you are not the
intended recipient, do not disclose the contents or take any action in reliance upon the
information contained in this communication or any attachments.




                                                5
